Citation Nr: 0606828	
Decision Date: 03/09/06    Archive Date: 03/23/06	

DOCKET NO.  05-12 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, on a direct basis and as secondary to service-
connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, on a 
direct basis and as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart







FINDINGS OF FACT

1.  The veteran does not have peripheral vascular disease 
associated with his active military duty or his 
service-connected diabetes mellitus.  

2.  Hypertension was not shown during the veteran's active 
military duty or within one year of separation from such 
service and is not associated in any way to active service or 
the service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Peripheral vascular disease was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005).

2.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and it 
is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 
5103A., 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§3.102, 3.156(a), 3.159, 3.326(a) (2005).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and of any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. §5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. §3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 13 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. §3.359(b)(1).  VCAA 
notice should be provided to claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in September 2003 and the subsequent rating 
action of May 2004 and the statement of the case of April 
2005.  Those documents informed the veteran of the 
information and evidence required to substantiate the claim, 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit to VA 
pertinent evidence and/or information in his possession.  
Further, as the letter was issued to the veteran in September 
2003, prior to the RO's initial adjudication of his claim in 
May 2004, the timing requirements of VCAA notification have 
been satisfied.  

Duty to Assist

With regard to the duty to assist, the veteran's claims 
folder contains his service medical records, private clinical 
records, and a report of a VA examination.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has done nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and that no further development is 
required to comply with VA's duty to assist the veteran in 
the development of facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal Criteria and Analysis

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  In addition, service connection 
may be granted for hypertension if such a disorder is 
manifested to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection for a claimed disability requires 
(1)  medical evidence of a current disability; (2) medical, 
or in certain circumstances lay, evidence of inservice 
insurgence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed inservice 
disease or injury and the present disease or injury.  Hicks 
on v. West, 12 Vet. App. 247, 253 (1999).  

In addition, disability that is proximately due to, or the 
result of, a service-connected disease or injury shall be 
service-connected.  38 C.F.R. §3.310(a) (2005).  Pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's 
nonservice-connected condition is proximately due to, or the 
result of, a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

In the instant appeal, the veteran served on active military 
duty from December 1963 to December 1965.  He essentially 
contends that he has peripheral vascular disease and 
hypertension as a direct result of his service-connected 
diabetes mellitus.  In this regard, the Board notes that 
service connection has been established for diabetes 
mellitus, Type II, and has been evaluated as 20 percent 
disabling since August 2002.  

Service medical records are essentially negative for 
complaints of, treatment for, or findings of peripheral 
vascular disease or hypertension.  Although at the December 
1965 separation examination the veteran reported having a 
history of leg cramps, this evaluation demonstrated that his 
lower extremities and vascular system were normal.  

Post-service medical records are negative for a diagnosis of 
peripheral vascular disease.  In fact, vascular testing 
completed on the veteran's lower extremities in March 2004 
provided no evidence of significant arterial perfusion 
deficit in either lower extremity at rest or after stress.  
Furthermore, at the VA hypertension examination conducted in 
May 2004, the examiner explained that the evaluation provided 
no evidence of peripheral vascular disease.  

Post-service medical records reflect current findings of 
hypertension.  According to a report of a private examination 
completed in January 2001, the veteran was found to have 
elevated blood pressure readings of 156/78, 164/68, and 
162/70.  The examiner provided an impression of increased 
blood pressure and recommended that the veteran begin taking 
medication if his systolic blood pressure readings remained 
over 140.  Additionally, at the May 2004 VA hypertension 
examination, the examiner diagnosed essential hypertension 
and noted that this disorder began in approximately 2002 or 
2003 and requires medication.  Importantly, the examiner 
expressed his opinion that "it is less likely than not that 
this [disorder] is related to . . . [the veteran's] 
service-connected type 2 diabetes mellitus."  The examiner 
explained that there was no evidence of nephropathy due to 
the diabetes which might have caused an elevation of his 
pressure.  The examiner believed that the veteran's 
hypertension and diabetes were separate pathophysiological 
entities.

The Board acknowledges that the veteran has expressed 
opinions diagnosing peripheral vascular disease and 
hypertension and relating these disorders to his military 
service and his service-connected diabetes mellitus.  
However, as a lay person, he is not competent to address a 
diagnosis, causation, or etiology of his claimed 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Importantly, in view of the evidentiary record and with the 
application of all pertinent governing criteria, the Board 
finds that the negative evidence weighs significantly greater 
than the veteran's unsubstantiated assertions.  Simply put, 
in the absence of a current confirmed diagnosis of peripheral 
vascular disease, service connection for such a disability on 
any basis (e.g., direct, or secondary, service connection) 
cannot be awarded.  Moreover, despite the current diagnosis 
of hypertension, the claims folder contains no competent 
evidence that such a disorder was present in service or for 
many years thereafter.  In fact, the competent evidence of 
record does not demonstrate that the veteran's hypertension 
is in any way associated with his active military duty or his 
service-connected diabetes mellitus.  A recent VA examiner 
has specifically found no association between the veteran's 
hypertension and his service-connected diabetes mellitus.  No 
competent medical evidence refuting the VA examiner's opinion 
has been submitted.  The service connection claims are, 
therefore, denied.  


ORDER

Service connection for peripheral vascular disease, on a 
direct basis and as secondary to service-connected diabetes 
mellitus, is denied.  

Service connection for hypertension, on a direct basis and as 
secondary to service-connected diabetes mellitus, is denied.  


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


